 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
     ANNA WHITFORD,
 8
                            Plaintiff,                 CASE NO. C18-5748 BAT
 9                                                     ORDER GRANTING MOTION FOR
          v.
10                                                     EAJA FEES AND COSTS
     COMMISSIONER OF SOCIAL SECURITY,
11
                            Defendant.
12

13        The Court GRANTS plaintiff’s MOTION for EAJA fees and costs, Dkt. 13, and

14   ORDERS:

15        Plaintiff is awarded EAJA fees of $6,531.84, expenses of $13.68 and costs of $400.

16        DATED this 18th day of April, 2019.

17

18

19
                                                      A
                                                      BRIAN A. TSUCHIDA
20                                                    Chief United States Magistrate Judge
21

22

23




     ORDER GRANTING MOTION FOR EAJA FEES AND COSTS - 1
